Name: Council Regulation (EEC) No 3808/81 of 21 December 1981 amending Regulations (EEC) No 2358/71 on the common organization of the market in seeds, (EEC) No 2727/75 on the common organization of the market in cereals and (EEC) No 950/68 on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  means of agricultural production;  agricultural policy;  EU finance
 Date Published: nan

 31 . 12 . 81 No L 382 / 37Official Journal ot the European Communities COUNCIL REGULATION (EEC) No 3808/81 of 21 December 1981 amending Regulations (EEC) No 2358/71 on the common organization of the market in seeds, (EEC) No 2727/75 on the common organization of the market in cereals and (EEC) No 950/68 on the Common Customs Tariff THE COUNCIL OF THE EUROPEAN COMMUNITIES , Whereas , in view of the nature of the common organization of the market in seeds , the import levy on spelt for use as seed should be replaced by a cus ­ toms duty of 20 °o ; Whereas , in respect of imports , it must be possible to distinguish spelt for use as seed from other spelts ; whereas this can be achieved by amending Regula ­ tion ( EEC ) No 950/68 ( b ), as last amended by Regu ­ lation (EEC) No 3300/ 81 ( 7 ), HAS ADOPTED THIS REGULATION : Article 1 Regulation ( EEC ) No 2358/ 71 is hereby amended as follows : 1 . Article 1 shall be replaced by the following : 'Article 1 A common organization of the market in the products set out is hereby established in the seed sector : Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof. Having regard to the proposal from the Commis ­ sion , Having regard to the opinion of the European Par ­ liament ('), Having regard to the opinion of the Economic and Social Committee ( 2 ), Whereas the cultivation of spelt ( Triticum spelta ) is of considerable economic importance in certain regions of the Community where alternatives are not easily found by reason of climatic and soil factors ; Whereas the production of certified spelt seed is particularly expensive for producers , especially because of the small size of the market involved ; Whereas appropriate steps should be taken to stabi ­ lize this market and ensure a fair return to producers of spelt seed ; Whereas to this end Regulation (EEC) No 2358/ 71 ( 3 ), as last amended by the 1979 Act of Accession , includes the possibility of granting aid to producers of certain seeds ; whereas the field of application of that Regulation should therefore be extended to include spelt grown for seed production , hitherto covered by Regulation ( EEC ) No 2727/75 (4 ), as last amended by Regulation ( EEC) No 1949/ 81 ( 5 ); Whereas provision should also be made, through the granting of such aid , to encourage production of basic and certified spelt seed ; whereas this product should for this purpose be included in the Annex to Regulation ( EEC ) No 2358 /71 ; CCT heading No Description 07.05 A Dried leguminous vegetables , shelled , whether or not skinned or split , for sowing 10.01 A Spelt for sowing 10.05 A Hybrid maize for sowing 10.06 A Rice for sowing 12.01 A Oil seeds and oleaginous fruit , whole or broken , for sowing 12.03 Seeds , fruit and spores , of a kind used for sowing ' 2 . Article 8a ( 1 ) shall be replaced by the following : ' 1 . The Common Customs Tariff rates of duty shall be applied to the products named in Article 1 .'; (') Opinion delivered on 17 December 1981 (not yet pub ­ lished in the Official Journal ). ( 2 ) Opinion delivered on 25 November 1981 (not yet pub ­ lished in the Official Journal ). ( 3 ) OJ No L 246, 5 . 11 . 1971 , p . 1 . ( «) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 5 ) OJ No L 198 , 20 . 7 . 1981 , p . 2 . ( 6 ) OJ No L 172 , 27 . 7 . 1968 , p . 1 . O OJ No L 335 , 23 . 11 . 1981 , p . 1 . No L 382 / 38 Official Journal of the European Communities 31 . 12 . 81 3 . the Annex shall be replaced by Annex I to this Regulation . A rticle 2 CCT heading Description No a) 10.01 B I Common wheat and mesiin 10.02 Rye 10.03 Barley 10.04 Oats 10.05 B Maize , other than hybrid maize for sowing 10.07 Buckwheat , millet , canary seed and grain sorghum ; other cereals b ) 10.01 B II Durum wheat c) 1 1.01 A Wheat or mesiin flour 11.01 B Rye flour ex 1 1.02 A Cereal groats and cereal meal ( durum wheat and common wheat) The Annex 'Common Customs Tariff to Regulation (EEC) No 950/68 shall be amended in accordance with Annex II to this Regulation . A rticle 3 Article 1 of Regulation (EEC ) No 2727 /75 shall be replaced by the following : d ) The products listed in Annex A. Article I Article 4 The common organization of the market in cereals shall comprise a price and trading sys ­ tem and cover the following products : This Regulation shall enter into force on 1 February 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 December 1981 . For the Council The President N. RIDLEY 31 . 12 . 81 Official Journal of the European Communities No L 382 / 39 ANNEX I CCT heading No Description 1 . CERES 10.01 A Triticum spelta L. 10.06 A Oryza sativa L. 2 . OLEAGINEAE ex 12.01 A Linum usitatissimum L. (textile flax) Linum usitatissimum L. (linseed) Cannabis sativa L. (monoica ) 3 . GRAMÃ NEAE ex 12.03 C Arrhenatherum elatius ( L. ) Beauv . ex. J. and C. Presi . Dactylis glomerata L. Festuca arundinacea Schreb . Festuca ovina L. Festuca pratensis Huds . Festuca rubra L. Lolium multiflorum Lam . Lolium perenne L.  of high persistence , late or medium late  new varieties and others  of low persistence , medium late , medium early or early Lolium x hybridum Hausskn . Phleum pratense L. Poa nemoralis L. Poa pratensis L. Poa trivialis L. 4 . LEGUMINOSAE ex 07.05 A I Pisum sativum L. (partim) ( field pea) ex 07.05 AIII Vicia faba L. (partim ) (field beans) ex 12.03 C Medicago sativa L. (ecotypes ) Medicago sativa L. (varieties ) Trifolium pratense L. Trifolium repens L. Trifolium repens L. var . giganteum Vicia sativa L. No L 382 / 40 Official Journal of the European Communities 31 . 12 . 81 ANNEX II The Common Customs Tariff is amended as indicated below : 1 . Additional Note 1 to Chapter 10 shall be replaced by the following : ' 1 . The term "durum wheat", as used in subheading 10.01 B II , shall be taken to mean wheat of the "triticum durum" species and the hybrids derived from the interspecific crossing of "triticum durum" with the same number of chromo ­ somes as that species . Durum wheat thus defined must be of a colour ranging from amber yellow to brown and show a translucent horn-like vitreous frac ­ ture .' 2 . Heading No 10.01 shall be replaced by the following : Rate of Duty ' Heading number Description Autonomous % or levy ( L) Conventional °b 1 2 3 4 10.01 Wheat and mesiin (mixed wheat and rye ): A. Spelt for sowing ( a) 20  B. Other : I. Common wheat and mesiin 20 (L)  11 . Durum wheat 20 ( L)  ( a ) Entry under this subheading is subject to conditions to be determined by the competent authorities .'